DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  the claims recite, “generating a entry” which should be “generating an entry”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 11-15 and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8 and 10-17 of U.S. Patent No. 11,256,616. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent Claims 1, 8 and 15 recite limitations formed from a combination of independent and dependent claims of U.S. Patent No. 11,256,616, i.e. instant Claim 1 is not patentably distinct from a combination of Claims 1 and 4 of U.S. Patent No. 11,256,616.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sundrani et al. (US PGPUB 2020/0210335) in view of Shibata et al. (US PGPUB 2020/0043549) and Schibilla et al. (US PGPUB 2011/022778).
With regard to Claim 1, Sundrani teaches a method comprising:
executing, by a processing device, a media management operation to write data from a source block of a cache memory to a set of pages of a destination block of a storage area of a memory sub-system ([0070] “Write commands 322.2 may instantiate a standard host write command protocol specifying a storage location and host data to be written into that storage location … In some embodiments, the host data in write commands 322.2 may initially be written to cache memory 306, regardless of target PPA, and then transferred in accordance with the availability of media device manager 330 and related resource and/or other persistence criteria.” [0088] “Cache manager 332 may include logic for determining when write blocks stored in cache memory 306 are written to persistent storage in media devices 140.” [0025] “PPA (Physical Page Addressing) 152 may enable host 102 to address physical locations within storage media 140 of storage devices 120 according to their physical geometry. For example, storage devices 120 may expose … pages for addressing of physical locations within storage media 140.”);
generating a entry of a data structure identifying a page count corresponding to the source block of the cache memory ([0039] “Each block is usually further divided into a plurality of pages and/or word lines, where each page or word line is typically an instance of the smallest individually accessible (readable) portion in a block.” [0079] “Write progress 324.4 may be a function for updating request indicators 324.1 and/or group bitmaps 324.2 in response to host write data being received by storage device 120.1, related write acknowledgements 322.4 being sent, and/or host write data being moved or written into persistent storage in media devices 140.1. For example, request indicators 324.1 and/or group bitmaps 324.2 may include one or more status indicators, such as flags, status codes, or other parameter values, for each write request and/or storage location (e.g. PPA) in the related write group and change the status indicator (selectively or by overwriting the entire entry) in response to one or more of the changes.”); and
identifying a power loss event associated with the destination block of the storage area ([0073] “Event notifications 322.5 may send one or more notification messages to the host in response to events or conditions within storage device 120.1. For example, event notifications 322.5 may be sent to the host responsive to a power cycle event or an error condition related to storage device 120.1.”).

With further regard to claim 1, Sundrani does not teach the data recovery operation as described in claim 1. Shibata teaches
executing a data recovery operation using the data stored in the source block to complete the write to the destination block ([0275] “The overall flow at power recovery in the first example will be described using FIG. 25. In the example of FIG. 25, there will be described a case where the controller 20 reads the X1 page data and the X2 page data, saved in SLC in the management area of the memory cell array 11, page by page (this read operation is hereinafter referred to as an SLC read operation) and executes the second write operation.” [0335] “when the second write operation is executed after power recovery, it is sufficient to transmit 2-page data from the controller 20 to the memory 10, so that a data transfer amount can be reduced from 4 pages to 2 pages,” wherein the ‘source’ and ‘destination’ are the ‘SLC’ and ‘memory 10’ respectively.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Sundrani with the data recovery operation as taught by Shibata “so that data reliability can be improved” (Shibata [0232]).

With further regard to claim 1, Sundrani in view of Shibata does not teach the erasing based on page count as described in claim 1. Schibilla teaches
erasing the data from the source block in response to the page count satisfying a condition ([0018] “If the valid page count of at least one block in the segment is zero, then a quick clean is performed. For some embodiments, a quick clean deallocates blocks having zero valid pages from the segment of the SSD and places the deallocated blocks in a queue for erasure.” [0034] “The blocks in the queue will be erased by FTL 208 during idle time of flash media 118 w”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Sundrani in view of Shibata with the erasing based on page count as taught by Schibilla in order “to prioritize which blocks to clean in order to minimize the performance impact of garbage collection operations on a given flash memory storage system” (Schibilla [0026]).

With regard to Claim 2, Sundrani in view of Shibata and Schibilla teaches all the limitations of Claim 1 as described above. Shibata further teaches wherein the power loss event occurs during execution of the media management operation to write the data to the destination block ([0257] “As shown in FIG. 23, when the CPU 23 detects power shutdown (step S30), the CPU 23 confirms whether data held in the RAM 22 has data for which the first write operation is not executed in the memory 10 (step S31).”).

With regard to Claim 3, Sundrani in view of Shibata and Schibilla teaches all the limitations of Claim 1 as described above. Shibata further teaches wherein the data recovery operation is executed as part of a power on rebuild process to recover the data stored in the source block ([0275] “The overall flow at power recovery in the first example will be described using FIG. 25.” [0276] “As shown in FIG. 25, when the power supply is recovered (step S40), the CPU 23 first transmits an SLC read operation command of the X1 page data to the memory 10 (step S41).”).

With regard to Claim 4, Sundrani in view of Shibata and Schibilla teaches all the limitations of Claim 1 as described above. Sundrani further teaches wherein the data structure comprises a source block list comprising information identifying a plurality of source blocks used to store the data to be written to one or more destination blocks as part of the media management operation ([0079] “Write progress 324.4 may be a function for updating request indicators 324.1 and/or group bitmaps 324.2 in response to host write data being received by storage device 120.1, related write acknowledgements 322.4 being sent, and/or host write data being moved or written into persistent storage in media devices 140.1. For example, request indicators 324.1 and/or group bitmaps 324.2 may include one or more status indicators, such as flags, status codes, or other parameter values, for each write request and/or storage location (e.g. PPA) in the related write group and change the status indicator (selectively or by overwriting the entire entry) in response to one or more of the changes.”).

With regard to Claim 5, Sundrani in view of Shibata and Schibilla teaches all the limitations of Claim 1 as described above. Sundrani teaches further comprising storing an additional data structure comprising information mapping a logical block to the source block of the cache memory ([0027] “Device metadata 156 may include FTL mapping data and other metadata for managing logical-to-physical, garbage collection, and similar management of storage medium devices 140. For example, device metadata 156 may include FTL tables for mapping logical block addresses (LBAs) to PPAs, lists of free and in-use blocks, flash characteristics for specific devices and related physical locations, translation and reverse mapping tables, indicators for status, progress, and relationships supporting garbage collection, media scans, caching, recovery configurations (e.g. RAID), etc.” [0113] “FIG. 7 shows an example cache lookup table 700 for locating logical data blocks, such as RAID chunks. For example, cache lookup table may be implemented as a data structure with a plurality of indexed entries 710. In some embodiments, each entry may correspond to a chunk logical block and table 700 may arrange them in series. Each entry may include mapping data 730 for finding a cache location from a PPA or similar index. In some embodiments, each entry may be structured as a linked list, such as linked list 720.1.”).

With regard to Claim 6, Sundrani in view of Shibata and Schibilla teaches all the limitations of Claim 1 as described above. Sundrani further teaches wherein the additional data structure comprises a logical-to-physical (L2P) block address mapping comprising the information mapping a logical block address to the source block of the cache memory ([0027] “Device metadata 156 may include FTL mapping data and other metadata for managing logical-to-physical, garbage collection, and similar management of storage medium devices 140. For example, device metadata 156 may include FTL tables for mapping logical block addresses (LBAs) to PPAs, lists of free and in-use blocks, flash characteristics for specific devices and related physical locations, translation and reverse mapping tables, indicators for status, progress, and relationships supporting garbage collection, media scans, caching, recovery configurations (e.g. RAID), etc.” [0113] “FIG. 7 shows an example cache lookup table 700 for locating logical data blocks, such as RAID chunks. For example, cache lookup table may be implemented as a data structure with a plurality of indexed entries 710. In some embodiments, each entry may correspond to a chunk logical block and table 700 may arrange them in series. Each entry may include mapping data 730 for finding a cache location from a PPA or similar index. In some embodiments, each entry may be structured as a linked list, such as linked list 720.1.”).

With regard to Claims 8-13 and 15-19, these claims are equivalent in scope to Claims 1-6 rejected above, merely having a different independent claim type, and as such Claims 8-13 and 15-19 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-6. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundrani in view of Shibata and Schibilla as applied to Claims 1, 8 and 15 above, and further in view of Shen (US PGPUB 2012/0173797).
With regard to claim 7, Sundrani in view of Shibata and Schibilla teaches all the limitations of claim 1 as described above. Sundrani in view of Shibata and Schibilla does not teach the page count updating as described in claim 7. Shen teaches
further comprising updating the data structure to comprise a decreased page count corresponding to the source block ([0021] “The valid page count table 120V can be utilized for recording valid page counts (in which a valid page count is the number of some valid pages).” [0033] “Please note that the valid page count of the meta block M(m) … may probably be decreased as some subsequent writing operations are performed.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Sundrani in view of Shibata and Schibilla with the page count updating as taught by Shen “in order to achieve the best processing performance during a cleaning operation” (Shen [0007]).

With regard to Claims 14 and 20, these claims are equivalent in scope to Claim 7 rejected above, merely having a different independent claim type, and as such Claims 14 and 20 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        October 22, 2022